ON THE ORDER OF THE SUPREME COURT OF INDIANA GRANTING THE APPELLANTS’ PETITION TO TRANSFER
PER CURIAM.
Pursuant to the Order of the Supreme Court of Indiana granting the appellants’ Petition to Transfer, with instructions, the original opinion of this Court heretofore handed down on May 7, 1980, reported at 403 N.E.2d 1110, is now corrected by expunging therefrom the award of ten percent (10%) damages against the State of Indiana. In all other respects, the opinion is confirmed as originally written.
All Judges concur.